Exhibit 10.4(w)


AMENDED AND RESTATED RYDER SYSTEM, INC.


2012 EQUITY AND INCENTIVE COMPENSATION PLAN




1.Purpose of the Plan
The purpose of this Amended and Restated 2012 Equity and Incentive Compensation
Plan (the “Plan”) is to advance the interests of the Company and its
shareholders by providing a means (a) to attract, retain, and reward directors,
officers and other employees of the Company and its Subsidiaries, (b) to link
compensation to measures of the Company’s performance in order to provide
additional incentives, including stock-based incentives and cash-based
incentives, to such persons for the creation of shareholder value, and (c) to
enable such persons to acquire or increase a proprietary interest in the Company
in order to promote a closer identity of interests between such persons and the
Company’s shareholders.
The Plan was originally effective as of May 4, 2012 (the “Effective Date”). This
amended and restated Plan will be effective as of May 6, 2016, subject to
approval by the Company’s shareholders (the “Amendment Effective Date”). Changes
made pursuant to this amendment and restatement shall only apply to Awards
granted on or after the Amendment Effective Date. Awards granted prior to the
Amendment Effective Date shall continue to be governed by the applicable Award
Agreements and the terms of the Plan without giving effect to changes made
pursuant to this amendment and restatement, and the Committee shall administer
such Awards in accordance with the Plan without giving effect to changes made
pursuant to this amendment and restatement.
 
2.    Definitions
Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meaning set forth in this Section.
2.1    “Award” means a Cash-Based Award or a Share-Based Award.
2.2    “Award Agreement” means a written document prescribed by the Committee
and provided to a Participant evidencing the grant of an Award under the Plan.
2.3    “Beneficiary” means the person(s) or trust(s) entitled by will or the
laws of descent and distribution to receive any rights with respect to an Award
that survive such Participant’s death, provided that if at the time of a
Participant’s death, the Participant had on file with the Committee a written
designation of a person(s) or trust(s) to receive such rights, then such
person(s) (if still living at the time of the Participant’s death) or trust(s)
shall be the “Beneficiary” for purposes of the Plan.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Cash-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
cash, other than an award pursuant to which the amount of cash is determined by
reference to the value of a specific number of Shares. For the avoidance of
doubt, Dividend-Equivalent Rights constitute Cash-Based Awards.
2.6    “Cause” means, unless the Award Agreement provides otherwise, (i) fraud,
misappropriation, or embezzlement against the Company or any of its Subsidiaries
that results in material or potentially material financial or reputational harm
to the Company or any of its Subsidiaries, (ii) conviction of, or plea of guilty
or nolo contendere to, a misdemeanor involving moral turpitude or dishonesty or
a felony, (iii) material breach of any non-competition, non-solicitation, or
confidentiality agreement with the Company or any Subsidiary, (iv) willful and
continued failure to substantially perform the Participant’s key job duties or
responsibilities (other than such failure resulting from the Participant’s
Disability) that is not cured within thirty (30) days after the Participant is
provided notice of such failure, or (v) willful and material violation of the
Company’s Principles of Business Conduct or any analogous code of ethics or
similar policy. For purposes of determining “Cause”, no act or omission by the
Participant shall be considered “willful” unless the Board determines that it is
done or omitted in bad faith or without reasonable belief


1

--------------------------------------------------------------------------------




that the Participant’s action or omission was in the best interests of the
Company. Cause shall be determined in the sole discretion of the Board and the
Board’s allegations supporting such determination shall be set forth in a
written notice to the Participant. The Participant shall have an opportunity
within ten (10) business days after receiving such notice to meet with the Board
to discuss the Board’s allegations of Cause. Any good faith determination by the
Board that the Participant’s action or omission constitutes “Cause” shall be
conclusive on the Participant.
2.7    “Change of Control” occurs when:
(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner,
directly or indirectly, of 30% or more of the combined voting power of the
Company’s outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company; provided, however, that for purposes
of this subparagraph (a), the following acquisitions shall not constitute a
Change of Control: (i) any acquisition by the Company or any employee benefit
plan or plans (or related trust) of the Company and its subsidiaries and
affiliates or (ii) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subparagraph (c) below; or
(b)    the individuals who, as of the Effective Date, constituted the Board of
Directors of the Company (the “Board” generally and as of the Effective Date the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose election, or nomination for election, was approved by a vote or by
approval of the proxy statement in which such person is named as a nominee for
director, without written objection to such nomination of the persons comprising
at least a majority of the Incumbent Board (other than an election or nomination
of an individual whose initial assumption of office is in connection with an
actual or threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) (as in effect on January 23,
2000)) shall be, for purposes of this Plan, considered as though such person
were a member of the Incumbent Board; or
(c)    consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities ordinarily having the
right to vote for the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (ii)
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
(d)    shareholder approval of a liquidation or dissolution of the Company or
(e)    consummation of a sale of all or substantially all of the assets of the
Company.
Notwithstanding anything to the contrary herein, solely for the purpose of
determining the timing of payment or timing of distribution of any compensation
or benefit that constitutes “non-qualified deferred compensation” within the
meaning of Code Section 409A, a Change of Control shall not be deemed to occur
under this Plan unless the


2

--------------------------------------------------------------------------------




events that have occurred would also constitute a “Change in the Ownership or
Effective Control of a Corporation or in the Ownership of a Substantial Portion
of the Assets of a Corporation” under Treasury Regulation Section
1.409A-3(i)(5), or any successor provision, and in the event such Change of
Control does not constitute “Change in the Ownership or Effective Control of a
Corporation or in the Ownership of a Substantial Portion of the Assets of a
Corporation” under Treasury Regulation Section 1.409A-3(i)(5), the timing of
payment or timing of distribution of any compensation or benefit that
constitutes “non-qualified deferred compensation” within the meaning of Code
Section 409A will occur pursuant to the terms of the applicable Award Agreement
without regard to the Change of Control. For the avoidance of doubt, the
immediately preceding sentence will not apply for the purpose of determining the
vesting of any Award upon a Change of Control.
2.8    “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.
2.9    “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan or any part thereof, or
the Board, where the Board is acting as the Committee or performing the
functions of the Committee, as set forth in Section 3.
2.10    “Common Stock” means common stock, par value $0.50 per share, of the
Company.
2.11    “Company” means Ryder System, Inc., a company organized under the laws
of the state of Florida.
2.12    “Disability” means a determination of disability under the long-term
disability plan of the Company or a Subsidiary that is applicable to the
Participant.
2.13    “Dividend-Equivalent Right” means the right to receive an amount,
calculated with respect to a Share-Based Award, which is determined by
multiplying the number of Shares subject to the applicable Award by the
per-Share cash dividend, or the per-Share Fair Market Value (as determined by
the Committee) of any dividend in consideration other than cash, paid by the
Company on Shares.
2.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.15    “Fair Market Value” means the last reported sale price of a Share during
regular trading hours on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported by the composite
transaction reporting system for securities listed on the New York Stock
Exchange.
2.16    “Full-Value Award” means any Share-Based Award granted under the Plan
other than (a) a stock option that requires the Participant to pay (in cash,
foregone cash compensation, or other consideration, other than the performance
of services, designated as acceptable by the Committee) at least the Fair Market
Value of the Shares subject thereto as determined on the date of grant of an
Award or (b) a stock appreciation right that is based solely on the appreciation
of the Shares underlying the Award from the Fair Market Value of the Shares as
determined on the date of grant of the Award.
2.17    “Good Reason” means, unless the Award Agreement provides otherwise, the
occurrence of any one of the following, without the Participant’s prior written
consent, (i) the Company requiring the Participant to be based or to perform
services at any site or location more than fifty (50) miles from the then
current site or location at which the Participant is based, except for travel
reasonably required in the performance of the Participant’s responsibilities
(which does not materially exceed the level of travel required of the
Participant in the six-month period immediately preceding the required
relocation), (ii) a material reduction in the Participant’s base salary, annual
bonus target opportunity or long-term incentive target opportunity, (iii) a
material diminution in the Participant’s duties, responsibilities and authority
(other than on account of the Participant’s Disability), or (iv) the Company’s
material breach of any employment agreement or severance agreement with the
Participant. For the avoidance of doubt, a change in reporting relationship or
title alone shall not constitute “Good Reason.” A Participant’s termination of
employment shall only constitute a termination for Good Reason if the
Participant


3

--------------------------------------------------------------------------------




provides written notice to the Company of the existence of Good Reason within
ninety (90) days following the date of the Participant’s knowledge of the Good
Reason condition, the Company does not remedy the condition within thirty (30)
days of receipt of such written notice, and the Participant terminates
employment within ninety (90) days following the end of the thirty (30) day cure
period.
2.18    “Incentive Stock Option” means a stock option to purchase Shares that is
intended to be an “incentive stock option” within the meaning of Sections 421
and 422 of the Code, as now constituted or subsequently amended, or pursuant to
a successor provision of the Code, and which is designated as an Incentive Stock
Option in the applicable Award Agreement.
2.19    “Non-Employee Director” means a member of the Board who is not otherwise
employed by the Company or any Subsidiary.
2.20    “Participant” means any employee, director or other individual who has
been granted an Award under the Plan.
2.21    “Qualified Member” means a member of the Committee who is a
“non-employee director” of the Company as defined in Rule 16b-3(b)(3) under the
Exchange Act, an “outside director” within the meaning of Regulation § 1.162-27
under Code Section 162(m) and an “independent director” within the meaning of
the applicable stock exchange rules.
2.22    “Share-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
Shares, or receives, or has the opportunity to receive, cash, where the amount
of cash is determined by reference to the value of a specific number of Shares.
Share-Based Awards shall include, without limitation, stock options, stock
appreciation rights, restricted stock, restricted stock units, stock units, and
bonus shares.
2.23    “Shares” means shares of Common Stock and such other securities as may
be substituted or resubstituted for Shares pursuant to Section 7.
2.24    “Subsidiary” means an entity that is, either directly or through one or
more intermediaries, controlled by the Company.
2.25    “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company and any Subsidiary or parent corporation of the Company.
3.    Administration
3.1    Committee. The Compensation Committee of the Board shall administer the
Plan, unless the Board shall appoint a different committee. At any time that a
member of the Committee is not a Qualified Member, (a) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(b) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by the Board, a subcommittee of the Committee consisting of
two or more Qualified Members or by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action, provided that, upon such abstention or recusal, the Committee remains
composed of two or more Qualified Members. Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
the Plan. Other provisions of the Plan notwithstanding, the Board may perform
any function of the Committee under the Plan, and that authority specifically
reserved to the Board under the terms of the Plan, the Company’s Articles of
Incorporation, By-Laws, or applicable law shall be exercised by the


4

--------------------------------------------------------------------------------




Board and not by the Committee. The Board shall serve as the Committee in
respect of any Awards made to any Non-Employee Director.
3.2    Powers and Duties of Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Committee shall have full authority and
discretion to:
(a)    adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Committee may deem necessary or advisable to administer the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(b)    correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;
(c)    make determinations relating to eligibility for and entitlements in
respect of Awards, and to make all factual findings related thereto; and
(d)    make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.
All determinations and decisions of the Committee shall be final and binding
upon a Participant or any person claiming any rights under the Plan from or
through any Participant, and the Participant or such other person may not
further pursue his or her claim in any court of law or equity or other arbitral
proceeding.
3.3    Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, or as provided in Section 5.2,
the Committee may delegate, on such terms and conditions as it determines in its
sole and absolute discretion, to one or more senior executives of the Company
(i) the authority to make grants of Awards to officers (other than executive
officers) and employees of the Company and any Subsidiary or other individuals
(other than Non-Employee Directors) who provide services to the Company or any
Subsidiary and (ii) other administrative responsibilities. Any such allocation
or delegation may be revoked by the Committee at any time.
3.4    Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or other employee of the Company or any Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan. No member of the Committee,
nor any officer or employee of the Company acting on behalf of the Committee,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Committee and any officer or employee of the Company acting on behalf of the
Committee or members thereof shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.
4.    Awards
4.1    Eligibility. The Committee shall have the discretion to select Award
recipients from among the following categories of eligible recipients: (a)
individuals who are employees (including officers) of the Company or any
Subsidiary, (b) Non-Employee Directors, and (c) other individuals who provide
services to the Company or any Subsidiary.
4.2    Type of Awards. The Committee shall have the discretion to determine the
type of Award to be granted to a Participant. The Committee is authorized to
grant Awards as a bonus, or to grant Awards in lieu of obligations of the
Company or any Subsidiary to pay cash or grant other awards under other plans or
compensatory arrangements, to the extent permitted by such other plans or
arrangements. Shares issued pursuant to an Award in the nature of a purchase
right (e.g., stock options) shall be purchased for such consideration, paid for
at such times,


5

--------------------------------------------------------------------------------




by such methods, and in such forms, including cash, Shares, other Awards, or
other consideration, as the Committee shall determine.
4.3    Terms and Conditions of Awards.
(a)    The Committee shall determine the size of each Award to be granted
(including, where applicable, the number of Shares to which an Award will
relate), and all other terms and conditions of each such Award (including, but
not limited to, any exercise price, grant price, or purchase price, any
restrictions or conditions relating to transferability, forfeiture,
exercisability, or settlement of an Award, and any schedule or performance
conditions for the lapse of such restrictions or conditions, and accelerations
or modifications thereof, based in each case on such considerations as the
Committee shall determine). The Committee may determine whether, to what extent,
and under what circumstances an Award may be settled, or the exercise price of
an Award may be paid, in cash, Shares, other Awards, or other consideration, or
an Award may be canceled, forfeited, or surrendered. The right of a Participant
to exercise or receive a grant or settlement of any Award, and the timing
thereof, may be subject to such performance conditions as may be specified by
the Committee. The Committee may use such business criteria and measures of
performance as it may deem appropriate in establishing performance conditions,
and may exercise its discretion to reduce or increase the amounts payable under
any Award subject to performance conditions, except as limited under Section 5.1
in the case of a Performance Award intended to qualify under Code Section
162(m).
(b)    Notwithstanding the foregoing, the following conditions shall apply to
Awards under the Plan:
(i)    Except with respect to Substitute Awards, the price per Share at which
Shares may be purchased upon the exercise of a stock option shall not be less
than one hundred percent (100%) of the Fair Market Value (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, 110% of the Fair
Market Value) on the date of grant of such stock option;
(ii)    Except with respect to Substitute Awards, with respect to stock
appreciation rights, the price per Share from which stock appreciation is
measured shall not be less than one hundred percent (100%) of the Fair Market
Value of such Share on the date of grant of the stock appreciation right;
(iii)    The period during which an Award may remain outstanding shall not
exceed ten (10) years (or, in the case of an Incentive Stock Option granted to a
Ten Percent Stockholder, five (5) years) from the date the Award is granted;
(iv)    Dividend-Equivalent Rights shall not be granted with respect to stock
options or stock appreciation rights;
(v)    Dividend-Equivalent Rights shall not be paid with respect to unvested
performance shares and performance units (provided that Dividend-Equivalent
Rights may accrue on such unvested Awards and be paid to the extent the Awards
vest);
(vi)    Share-Based Awards granted under the Plan shall vest over a period that
is not less than one (1) year from the date of grant. In addition, subject to
any adjustments made in accordance with Section 7 below, up to 5% of the
Aggregate Share Limit set forth in Section 6 as of the Amendment Effective Date
may be granted without regard to the minimum vesting requirement;
(vii)    The Committee shall have the authority to accelerate vesting in
connection with a Participant’s death, retirement, Disability, in the event of a
Change of Control or a corporate transaction or event described in Section 7, or
in other circumstances as the Committee deems appropriate;


6

--------------------------------------------------------------------------------




(viii)    No Incentive Stock Option (other than an Incentive Stock Option that
may be assumed or issued by the Company in connection with a transaction to
which Section 424(a) of the Code applies) may be granted to a person who is not
eligible to receive an Incentive Stock Option under the Code; and
(ix)    Any Awards granted to Non-Employee Directors shall be granted on a
non-discretionary basis based on a formula approved by the Committee.
4.4    No Repricing of Stock Options or Stock Appreciation Rights No Reloads.
Except as otherwise permitted by Section 7, the Company may not, without
obtaining shareholder approval, (a) amend the terms of outstanding stock options
or stock appreciation rights to reduce the exercise price of such outstanding
stock options or base price of such stock appreciation rights, (b) cancel
outstanding stock options or stock appreciation rights in exchange for stock
options or stock appreciation rights with an exercise price or base price, as
applicable, that is less than the exercise price or base price of the original
stock options or stock appreciation rights or (c) cancel outstanding stock
options or stock appreciation rights with an exercise price or base price, as
applicable, above the current stock price in exchange for cash or other
securities, except in connection with a corporate transaction involving the
Company (including a Change of Control). The Company will not grant any stock
options or stock appreciation rights with automatic reload features.
4.5    Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 4.4, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Subsidiary, or any business entity to be acquired by
the Company or a Subsidiary, or any other right of a Participant to receive
payment from the Company or any Subsidiary.
5.    Performance Awards
5.1    Performance Awards Granted to Designated Covered Employees. If the
Committee determines that an Award to be granted to an eligible person who is
designated by the Committee as likely to be a Covered Employee (as defined below
in Section 5.3) should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise, and/or settlement of such Award (a
“Performance Award”) shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 5.1. This Section
5.1 shall not apply to Awards that otherwise qualify as “performance-based
compensation” by reason of Regulation §1.162-27(e)(2)(vi) (relating to certain
stock options and stock appreciation rights).
(a)    Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each such criteria, as specified by the
Committee consistent with this Section 5.1. Performance goals shall be objective
and shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation §1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise, and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(b)    Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries, divisions,
or other business units of the Company (where the criteria are applicable),
shall be used by the Committee in establishing performance goals for such
Performance Awards: (i) earnings per share; (ii) revenues; (iii) cash flow; (iv)
cash flow return on investment; (v) return on net assets, return on assets,
return on investment, return on capital, return on equity; profitability; (vi)
economic value added (“EVA”); (vii) operating margins or profit margins; (viii)
income or earnings before or after taxes; pretax earnings; pretax earnings
before interest, depreciation and amortization; operating earnings; pretax
operating earnings, before or after interest expense and before or after
incentives, and extraordinary or special items; net


7

--------------------------------------------------------------------------------




income; (ix) total stockholder return or stock price; (x) book value per share;
(xi) expense management; improvements in capital structure; working capital;
costs; and (xii) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of comparator
companies. EVA means the amount by which a business unit’s earnings exceed the
cost of the equity and debt capital used by the business unit during the
performance period, as determined by the Committee. Income of a business unit
may be before payment of bonuses, capital charges, unusual or infrequently
occurring income or expense, and general and administrative expenses for the
performance period, if so specified by the Committee.
(c)    Performance Period; Timing for Establishing Performance Award Terms.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period as specified by the Committee. Performance
goals, amounts payable upon achievement of such goals, and other material terms
of Performance Awards shall be established by the Committee (i) while the
performance outcome for that performance period is substantially uncertain and
(ii) no more than ninety (90) days after the commencement of the performance
period to which the performance goal relates or, if less, the number of days
which is equal to 25% of the relevant performance period.
(d)    Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in Section
5.1(b) hereof during the given performance period, as specified by the Committee
in accordance with Section 5.1(c) hereof. The Committee may specify the amount
of the Performance Award pool as a percentage of any of such business criteria,
a percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria. In
such case, Performance Awards may be granted as rights to payment of a specified
portion of the Award pool, and such grants shall be subject to the requirements
of Section 5.1(c).
(e)    Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Shares, or other Awards, in the discretion
of the Committee. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Performance Awards, but
may not exercise discretion to increase any such amount payable to a Covered
Employee in respect of a Performance Award subject to this Section 5.1. The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a performance period or settlement of
Performance Awards.
(f)    Impact of Unusual or Infrequently Occurring Items or Changes in
Accounting. To the extent applicable, the determination of achievement of
performance goals for Performance Awards shall be made in accordance with U.S.
generally accepted accounting principles (“GAAP”) and a manner consistent with
the methods used in the Company’s audited financial statements, and, unless the
Committee decides otherwise within the period described in Section 5.1(c),
without regard to (i) unusual or infrequently occurring items as determined by
the Company’s independent public accountants in accordance with GAAP, (ii)
changes in accounting methods, or (iii) non-recurring acquisition expenses and
restructuring charges. Notwithstanding the foregoing, in calculating operating
earnings or operating income (including on a per share basis), the Committee
may, within the period described in Section 5.1(c), provide that such
calculation shall be made on the same basis as reflected in a release of the
Company’s earnings for a previously completed period as specified by the
Committee.
5.2    Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the achievement of performance goals relating to Performance
Awards, and the amount of any final Performance Award shall be recorded in
writing. Specifically, the Committee shall certify in writing, in a manner
conforming to applicable


8

--------------------------------------------------------------------------------




regulations under Code Section 162(m), prior to settlement of each Performance
Award, that the performance goals and other material terms of the Performance
Award upon which settlement of the Performance Award was conditioned have been
satisfied. Except as set forth in Section 3.1(a) above, the Committee may not
delegate any responsibility relating to such Performance Awards, and all such
responsibility relating to Performance Awards shall be carried out by the
Committee or by a subcommittee designated by the Committee or the Board,
composed solely of two or more Qualified Members.
5.3    Status of Section 5.1 Awards under Code Section 162(m). It is the intent
of the Company that Performance Awards under Section 5.1 constitute
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Sections 5.1, 5.2 and 5.3,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
“Covered Employee” as used herein shall mean only a person designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
Covered Employee with respect to a specified fiscal year. If any provision of
the Plan as in effect on the date of adoption of any agreements relating to
Performance Awards does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
6.    Limitations on Awards
6.1    Aggregate Number of Shares Available for Awards. The aggregate number of
Shares that may be delivered to Participants or their Beneficiaries after the
Amendment Effective Date pursuant to all Awards granted under the Plan shall not
exceed the sum of the following (a) 3,200,000 Shares, plus (b) the number of
Shares subject to outstanding Awards under the Plan as of February 12, 2016
(2,022,048 Shares), plus (c) 267,265 Shares, which is the number available for
grant of Awards under the Plan as of February 12, 2016 subject to adjustments
made in accordance with Section 7 below (the “Aggregate Share Limit”). All of
the authorized Shares may be granted as Incentive Stock Options. Notwithstanding
the foregoing sentence, the aggregate Fair Market Value (determined as of the
time the option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by an eligible employee during any
fiscal year (under all such plans of the Company and of any Subsidiary or parent
corporation of the Company) may not exceed $100,000.
6.2    Source of Shares. Shares of Common Stock issued under the Plan may be
authorized but unissued shares of Common Stock or reacquired shares of Common
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.
6.3    Share Counting.
(a)    The Aggregate Share Limit shall be reduced as follows: (i) for each Share
that is delivered pursuant to a Full-Value Award, the Aggregate Share Limit
shall be reduced by two Shares (i.e., on a 1:2 ratio), and (ii) for each Share
that is delivered pursuant to a stock option or stock appreciation right, the
Aggregate Share Limit shall be reduced by one Share (i.e., on a 1:1 ratio).
(b)    If and to the extent stock options or stock appreciation rights granted
under the Plan terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised, and if and to the extent that any
Full-Value Awards are forfeited or terminated, or otherwise are not paid in
full, the Shares reserved for such Share-Based Awards shall again be available
for purposes of the Plan. Shares withheld in payment of the exercise price of a
stock option, and Shares withheld for payment of taxes with respect to stock
options and stock appreciation rights, shall not be available for re-issuance
under the Plan and shall reduce the Aggregate Share Limit on a 1:1 ratio. Shares
withheld or tendered to the Company by the Participant for payment of taxes with
respect to Full-Value Awards shall not reduce the Aggregate Share Limit and
shall be available for re-issuance under the Plan. If stock appreciation rights
are granted, the full number of Shares


9

--------------------------------------------------------------------------------




subject to the stock appreciation rights shall be considered issued under the
Plan and shall reduce the Aggregate Share Limit on a 1:1 ratio, without regard
to the number of Shares delivered upon exercise of the stock appreciation
rights. To the extent that any Share-Based Awards are paid in cash, and not in
Shares, such Awards shall not reduce the Aggregate Share Limit.
(c)    The provisions of this Section 6.3 shall apply only for purposes of
determining the aggregate number of Shares that may be issued under the Plan,
but shall not apply for purposes of determining the maximum number of Shares
with respect to which Share-Based Awards may be granted to any individual
Participant under the Plan. If Shares are repurchased on the open market with
the proceeds of the exercise price of stock options, such Shares may not again
be made available for issuance under the Plan.
6.4    Per Participant Limitation on Share-Based Awards. In any calendar year,
no Participant may be granted any Share-Based Awards (including, for the
avoidance of doubt, stock options (including Incentive Stock Options) or stock
appreciation rights) that relate to more than 500,000 Shares, subject to
adjustments made in accordance with Section 7 below. If the number of Shares
ultimately payable in respect of an Award is a function of future achievement of
performance targets, then for purposes of this limitation, the number of Shares
to which such Award relates shall equal the number of Shares that would be
payable assuming maximum performance was achieved.
6.5    Per Participant Limitation on Cash-Based Awards other than
Dividend-Equivalent Rights. In any calendar year, no Participant may be granted
Cash-Based Awards (excluding Dividend-Equivalent Rights) that can be settled for
more than $5,000,000 in the aggregate.
6.6    Per Participant Limitation on Dividends and Dividend-Equivalent Rights.
For dividends and Dividend-Equivalent Rights that are intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m), the
maximum amount of dividends and Dividend-Equivalent Rights that a Participant
may accrue in any calendar year with respect to Performance Awards granted to
any individual employee under the Plan may not exceed $500,000.
6.7    Per Non-Employee Director Limitation. The maximum grant date value of
Shares subject to Awards granted to any Non-Employee Director during any one
calendar year, taken together with any cash fees payable to such Non-Employee
Director for services rendered during the calendar year, shall not exceed
$500,000 in total value. For purposes of this limit, the value of such Awards
shall be calculated based on the grant date fair value of such Awards for
financial reporting purposes.
6.8    Acquisitions. In connection with the acquisition of any business by the
Company or any of its Subsidiaries, any outstanding equity grants with respect
to stock of the acquired company may be assumed or replaced by Awards under the
Plan upon such terms and conditions as the Committee determines in its sole
discretion. Shares subject to any such outstanding grants that are assumed or
replaced by Awards under the Plan in connection with an acquisition (“Substitute
Awards”) shall not reduce the Aggregate Share Limit, consistent with applicable
stock exchange requirements. Notwithstanding any provision of the Plan to the
contrary, Substitute Awards shall have such terms as the Committee deems
appropriate, including without limitation exercise prices or base prices on
different terms than those described herein. In the event that the Company
assumes a shareholder-approved equity plan of an acquired company, available
Shares under such assumed plan (after appropriate adjustments to reflect the
transaction) may be issued pursuant to Awards under this Plan and shall not
reduce the Aggregate Share Limit, subject to applicable stock exchange
requirements.
7.    Adjustments
In the event of any change in the outstanding Shares by reason of any
reorganization, recapitalization, merger, amalgamation, consolidation, spin-off,
combination or exchange of Shares, repurchase, liquidation, dissolution or other
corporate exchange, any large, special and non-recurring dividend or
distribution to shareholders, or other similar corporate transaction (including
a Change of Control), the Committee shall make


10

--------------------------------------------------------------------------------




such substitution or adjustment, if any, as it deems to be equitable and in
order to preserve, without enlarging, the rights of Participants, as to (a) the
number and kind of Shares which may be delivered pursuant to Sections 6.1, 6.4
and 6.7, (b) the ratios described in Section 6.3(a), (c) the number and kind of
Shares subject to or deliverable in respect of outstanding Awards, and (d) the
exercise price, grant price or purchase price relating to any Award. The
Committee will also make such substitutions or adjustments, including as
described in (a), (b), (c) or (d) above, as it deems fair and equitable to the
Participants as a result of any Share dividend or split declared by the Company.
In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including cancellation of
Awards in exchange for the intrinsic (i.e., in-the-money) value, if any, of the
vested portion thereof, substitution of Awards using securities or other
obligations of a successor or other entity, acceleration of the expiration date
for Awards, or adjustment to performance goals in respect of Awards) in
recognition of unusual or nonrecurring events (including, without limitation, a
Change of Control, events described in the preceding sentences, and acquisitions
and dispositions of businesses and assets) affecting the Company, any Subsidiary
or any business unit, or the financial statements of the Company or any
Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles. Notwithstanding the foregoing, if any such event will
result in the acquisition of all or substantially all of the Company’s
outstanding Shares, then if the document governing such acquisition (e.g.,
merger agreement) specifies the treatment of outstanding Awards, such treatment
shall govern without the need for any action by the Committee.
8.    Change of Control
8.1    Assumption of Outstanding Awards. Upon a Change of Control where the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation), unless provided otherwise in the applicable Award
Agreement, (a) all outstanding Awards that are not exercised or paid at the time
of the Change of Control shall be assumed by, or replaced with Awards that have
comparable terms and value by, the surviving corporation (or a parent or
subsidiary of the surviving corporation) and (b) any outstanding
performance-based awards will be deemed earned at the greater of the target
level and the actual performance level at the date of the Change of Control with
respect to all open performance periods, and will continue to be subject to
time-based vesting following the Change of Control in accordance with the
original performance period. After a Change of Control, references to the
“Company” as they relate to employment matters shall include the successor
employer.
8.2    Vesting Upon Certain Terminations of Employment Upon or Following a
Change of Control. Unless the Committee determines otherwise or as provided in
the applicable Award Agreement, if a Participant’s employment or service is
terminated by the Company without Cause, or the Participant terminates
employment for Good Reason, in either case upon or within twenty-four (24)
months following a Change of Control, the Participant’s outstanding Awards shall
become fully vested as of the date of such termination.
8.3     Other Alternatives. Notwithstanding the foregoing, in the event of a
Change of Control, the Committee, in its discretion, may take any of the
following actions with respect to any or all outstanding Awards, without the
consent of any Participant: (a) the Committee may determine that Participants
shall receive a payment in settlement of outstanding restricted stock units,
stock units or Cash-Based Awards, in such amount and form as may be determined
by the Committee; (b) the Committee may require that Participants surrender
their outstanding stock options and stock appreciation rights in exchange for a
payment by the Company, in cash or Common Stock as determined by the Committee,
in an amount equal to the amount, if any, by which the then Fair Market Value of
the shares of Common Stock subject to the Participant’s unexercised stock
options and stock appreciation rights exceeds the stock option exercise price or
stock appreciation right base price, and (c) the Committee may modify the terms
of Awards to add events, conditions or circumstances upon which the vesting of
such Awards or lapse of restrictions thereon will accelerate. Any such
surrender, termination or payment shall take place as of the date of the Change
of Control or such other date as the Committee may specify. Without limiting the
foregoing, if the per share Fair Market Value of the Common Stock does not
exceed the per share stock option exercise price or stock appreciation right
base price, as applicable, the Company shall not be required to make any payment
to the Participant upon surrender of the stock option or stock appreciation
right. Similar actions to those specified in this


11

--------------------------------------------------------------------------------




Section 8.3 may be taken in the event of a merger or other corporate
reorganization that does not constitute a Change of Control.
9.    General Provisions
9.1    Compliance with Laws and Obligations. The Company shall not be obligated
to issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject to the registration requirements of any
applicable securities law, any requirement under any listing agreement between
the Company and any securities exchange or automated quotation system, or any
other law, regulation, or contractual obligation of the Company, until the
Company is satisfied that such laws, regulations, and other obligations of the
Company have been complied with in full. Certificates representing Shares issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations, and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.
9.2    Limitations on Transferability. Awards and other rights under the Plan
will not be transferable by a Participant except to a Beneficiary in the event
of the Participant’s death (to the extent any such Award, by its terms, survives
the Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his guardian or legal
representative; provided, however, that, if and only to the extent permitted by
the Committee, Awards and other rights hereunder may be transferred during the
lifetime of the Participant, to family members (and trusts or other entities for
the benefit of Participants and family members) for purposes of the
Participant’s estate planning, or to charities for charitable purposes (in each
case as determined by the Committee), and may be exercised by such transferees
in accordance with the terms of such Award. Awards and other rights under the
Plan may not be pledged, mortgaged, hypothecated, or otherwise encumbered, and
shall not be subject to the claims of creditors. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
9.3    No Right to Continued Employment; Leaves of Absence. Neither the Plan,
the grant of any Award, nor any other action taken hereunder shall be construed
as giving any employee, consultant, director, or other person the right to be
retained in the employ or service of the Company or any of its Subsidiaries (for
the vesting period or any other period of time), nor shall it interfere in any
way with the right of the Company or any of its Subsidiaries to terminate any
person’s employment or service at any time. Unless otherwise specified in the
applicable Award Agreement and to the extent consistent with Code Section 409A,
(a) an approved leave of absence shall not be considered a termination of
employment or service for purposes of an Award under the Plan, and (b) any
Participant who is employed by or performs services for a Subsidiary shall be
considered to have terminated employment or service for purposes of an Award
under the Plan if such Subsidiary is sold or no longer qualifies as a Subsidiary
of the Company, unless such Participant remains employed by the Company or
another Subsidiary.
9.4    Taxes. The Company and any Subsidiary is authorized to withhold from any
delivery of Shares in connection with an Award, any other payment relating to an
Award, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company, its Subsidiaries and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Shares or other consideration and to require Participants to make cash
payments in respect thereof in satisfaction of withholding tax obligations.
9.5    Changes to the Plan and Awards. The Board may amend, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders or Participants, except that
any amendment shall be subject to the approval of the Company’s shareholders at
or before the next annual meeting of shareholders for which the record date is
after the date of such Board action if such shareholder approval is required by
any applicable law, regulation or stock exchange rule. The Board may


12

--------------------------------------------------------------------------------




otherwise, in its discretion, determine to submit other such amendments to
shareholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant under any Award theretofore granted. The Committee may amend,
suspend, discontinue, or terminate any Award theretofore granted and any Award
Agreement relating thereto; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant under such Award. Any action taken by the Committee pursuant to
Section 7 shall not be treated as an action described in this Section 9.5.
Notwithstanding anything in the Plan to the contrary, the Board may amend the
Plan and Awards in such manner as it deems appropriate in the event of a change
of applicable law or regulations.
9.6    No Right to Awards; No Shareholder Rights. No Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants, employees, consultants,
or directors. No Award shall confer on any Participant any of the rights of a
shareholder of the Company unless and until Shares are duly issued or
transferred and delivered to the Participant in accordance with the terms of the
Award.
9.7    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Committee may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, Shares, other
Awards, or other consideration pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.
9.8    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan or of any amendment to shareholders for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.
9.9    Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
9.10    Non-Uniform Determinations. The Committee’s determinations under the
Plan and Award Agreements need not be uniform and any such determinations may be
made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee will be
entitled, among other things, to make non-uniform and selective determinations
under Award Agreements, and to enter into non-uniform and selective Awards
Agreements, as to (a) the persons to receive Awards, (b) the terms and
provisions of Awards and (c) whether a Participant’s employment has been
terminated for purposes of the Plan.
9.11    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Award, or other property shall be issued or paid in lieu of fractional shares
or whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
9.12    Clawback and Other Company Policies. All Awards granted under the Plan
shall be subject to any applicable clawback or recoupment policies, share
trading policies, share holding and other policies that may be implemented by
the Board from time to time.
9.13    Successors and Assigns. The Plan and Award Agreements may be assigned by
the Company to any successor to the Company’s business. The Plan and any
applicable Award Agreement shall be binding on all successors and assigns of the
Company and a Participant, including any permitted transferee of a Participant,
the


13

--------------------------------------------------------------------------------




Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.
9.14    Governing Law. The Plan and all Award Agreements shall be governed by
and construed in accordance with the laws of the State of Florida, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.
9.15    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
9.16    Plan Termination. Unless earlier terminated by the Board, the Plan shall
terminate on the day before the tenth anniversary of the later of the Amendment
Effective Date or the date of any subsequent shareholder approval of the Plan.
Upon any such termination of the Plan, no new authorizations of grants of Awards
may be made, but then-outstanding Awards shall remain outstanding in accordance
with their terms, and the Committee otherwise shall retain its full powers under
the Plan with respect to such Awards.
9.17    Section 409A. Notwithstanding the other provisions hereof, the Plan and
the Awards are intended to comply with the requirements of Code Section 409A, to
the extent applicable. Accordingly, all provisions herein and with respect to
any Awards shall be construed and interpreted such that the Award either (a)
qualifies for an exemption from the requirements of Code Section 409A or (b)
satisfies the requirements of Code Section 409A to the maximum extent possible;
provided, however, that in no event shall the Company be obligated to reimburse
a Participant or Beneficiary for any additional tax (or related penalties and
interest) incurred by reason of application of Code Section 409A, and the
Company makes no representations that Awards are exempt from or comply with Code
Section 409A and makes no undertakings to ensure or preclude that Code Section
409A will apply to any Awards. If an Award is subject to Code Section 409A, (i)
distributions shall only be made in a manner and upon an event permitted under
Code Section 409A, (ii) payments to be made upon a termination of employment
shall only be made upon a “separation from service” under Code Section 409A,
(iii) unless the Award Agreement specifies otherwise, each installment payment
shall be treated as a separate payment for purposes of Code Section 409A, and
(iv) in no event shall a Participant, directly or indirectly, designate the
calendar year in which a distribution is made except in accordance with Code
Section 409A. Notwithstanding anything herein to the contrary, in the event that
any Awards constitute nonqualified deferred compensation under Code Section
409A, if (x) the Participant is a “specified employee” of the Company as of the
specified employee identification date for purposes of Code Section 409A (as
determined in accordance with the policies and procedures adopted by the
Company) and (y) the delivery of any cash or Shares payable pursuant to an Award
is required to be delayed for a period of six months after separation from
service pursuant to Code Section 409A, such cash or Shares shall be paid within
15 days after the end of the six-month period. If the Participant dies during
such six-month period, the amounts withheld on account of Code Section 409A
shall be paid to the Participant’s Beneficiary within 30 days of the
Participant’s death. The Committee shall have the discretion to provide for the
payment of an amount equivalent to interest, at such rate or rates fixed by the
Committee, on any delayed payment. The determination of key employees, including
the number and identity of persons considered key employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with Code Section 416(i) and the “specified employee” requirements of
Code Section 409A.




14